Citation Nr: 0637903	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-40 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety disorder or post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to March 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that he has PTSD due to a personal 
assault during service. 

VA records show treatment for psychiatric symptoms with 
impressions that include anxiety and PTSD.  The claim has 
been denied because the evidence did not establish that the 
veteran's reported stressor actually occurred. 

In June 2006, the veteran submitted copies of service medical 
records that show that he was hospitalized in March 1975 for 
repair of a facial fracture resulting from a beating by 
several assailants.  

As the additional evidence is favorable to the claim and as 
the current record is insufficient to decide the claim, under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), the case is 
REMANDED for the following action:

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Schedule the veteran for a VA 
psychiatric examination, including 
psychological testing, to determine 
whether the veteran currently has a 
psychiatric disorder to include anxiety 
disorder or post-traumatic stress disorder 
due to an in-service stressor.  The 
veteran's file must be reviewed by the 
examiner.  The examiner is asked to 
comment on the clinical significance of 
the personal assault that was documented 
in March 1975 during service.  

3. After the above action is completed, 
adjudicate the claim.  If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


